Case 3:21-mc-80107-LB Document 6-6 Filed 05/04/21 Page 1 of 23




                 EXHIBIT “E”
Case 8:21-mc-00016-DOC-JDE
          Case 3:21-mc-80107-LB
                             Document
                                Document
                                      19 6-6
                                         FiledFiled
                                              04/08/21
                                                    05/04/21
                                                         PagePage
                                                              1 of 17
                                                                   2 of Page
                                                                        23 ID #:286



      ALAN NAKAZAWA, State Bar No. 84670
    1 alan.nakazawa@cwn-law.com
      JOSEPH A. WALSH II, State Bar No. 143694
    2 joe.walsh@cwn-law.com
      COLLIER WALSH NAKAZAWA LLP
    3 One World Trade Center, Suite 1860
      Long Beach, California 90831
    4 Telephone: (562) 317-3300
      Facsimile: (562) 317-3399
    5
      Attorneys for Chidori Ship Holding LLC,,
    6 Jessica Ship Holding SA, and the Master
      and crew of the M/V ONE APUS
    7
    8
                            UNITED STATES DISTRICT COURT
    9
                          CENTRAL DISTRICT OF CALIFORNIA
   10
   11
      In re Application of                     Case No. 8:21-mc-00016 DOC (JDEx)
   12 YANG MING MARINE TRANSPORT               [Related to Case Nos.
      CORPORATION                              8:21-mc-00015 and 2:21-mc-00474]
   13
                  Applicant,                   OPPOSITION OF CHIDORI SHIP
   14                                          HOLDING LLC AND JESSICA
      For Order Authorizing Discovery          SHIP HOLDING SA TO
   15 Pursuant to FRCP RULE 27 And/Or          APPLICANT YANG MING
      For Us In Foreign Proceedings Under      MARINE TRANSPORT CORP.’S
   16 28 U.S.C. § 1782                         PETITION FOR ORDER
                                               AUTHORIZING DISCOVERY
   17                                          PURSUANT TO FRCP, RULE 27
                                               AND 28 U.S.C. § 1782
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                        1          Case No. 8:21-mc-00016 DOC (JDEx)
                        OPPOSITION TO YANG MING’S PETITION
                                                Case 8:21-mc-00016-DOC-JDE
                                                          Case 3:21-mc-80107-LB
                                                                             Document
                                                                                Document
                                                                                      19 6-6
                                                                                         FiledFiled
                                                                                              04/08/21
                                                                                                    05/04/21
                                                                                                         PagePage
                                                                                                              2 of 17
                                                                                                                   3 of Page
                                                                                                                        23 ID #:287




                                                                   1                                       TABLE OF CONTENTS

                                                                   2 I.    STATEMENT OF FACTS................................................................................ 1

                                                                   3 II.   ARGUMENT .................................................................................................... 3
                                                                   4       A.       YM Has Failed to Demonstrate Why All Evidence and Testimony
                                                                   5       Being Sought is Relevant or in Danger of Being Lost or Destroyed. ............... 3
                                                                   6       1. YM’s Request Is an Impermissible Attempt to Use Rule 27 as a Substitute
                                                                   7
                                                                                    for Pre-Trial Litigation. ........................................................................... 4
                                                                   8
                                                                           2.       The Evidence Has Already Been Copied and Preserved by Owners and
                                                                   9
                                                                                    Therefore Any Claims that Failure to Perpetuate Evidence Will Result
                                                                  10
                                                                                    in a Failure of Justice Are Moot. ............................................................ 5
COLLIER WALSH NAKAZAWA LLP




                                                                  11
                             One World Trade Center, Suite 1860




                                                                           B.       YM’s Request for Production of Discovery Under § 1782 Fails to Meet
                               Long Beach, California 90831
                                 Telephone (562) 317-3300




                                                                  12
                                                                           the Statutory Requirements and Is Unduly Burdensome. ................................. 8
                                                                  13
                                                                           1. YM Has Failed to Establish that Owners Are Found Within the District for
                                                                  14
                                                                                    Purposes of § 1782. ................................................................................ 8
                                                                  15
                                                                           2. Even if YM Satisfies the Statutory Requirements of § 1782, YM’s Request
                                                                  16
                                                                                    is Unduly Burdensome Because it Is Not Narrowly Tailored, Requests
                                                                  17
                                                                                    Confidential Information, and Imposes an Unreasonable Risk of
                                                                  18
                                                                                    Exposure to COVID-19 onto the Crew................................................ 11
                                                                  19
                                                                  20 V.    CONCLUSION ............................................................................................... 13
                                                                  21
                                                                  22
                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28

                                                                                                            2            Case No. 8:21-mc-00016-DOC-JDE
                                                                                            OPPOSITION TO YANG MING’S PETITION
Case 8:21-mc-00016-DOC-JDE
          Case 3:21-mc-80107-LB
                             Document
                                Document
                                      19 6-6
                                         FiledFiled
                                              04/08/21
                                                    05/04/21
                                                         PagePage
                                                              3 of 17
                                                                   4 of Page
                                                                        23 ID #:288




    1                             TABLE OF AUTHORITIES
    2 Cases                                                                   Page(s)
    3 19th St. Baptist Church v. St. Peters Episcopal Church,
    4         190 F.R.D. 345, 347 (E.D. Pa 200)………………………………………….3
    5 In re Allegretti,
    6         229 F.R.D. 93, 96 (S.D.N.Y 2005)………………………………………….3
    7 In re Campania Chilena de Navegacion,
    8         No. 03 Civ. 5382, 2004 WL 1084243 (E.D.N.Y. Feb. 6, 2004)………….7, 9
    9 In re Certain Investor in EFT Holdings Inc. to Perpetuate Testimony of Mr. Jack
   10 Qin Under FRCP Rule 27,
   11         No. CV 13-0218, 2013 WL 3811807, at *3
   12         (C.D. Cal. July 22, 2013)………………………………………….…3, 4, 5, 6
   13 Digital Shape Techs., Inc. v. Glassdoor, Inc.,
   14         No. 16-MC-80150-JSC, 2016 WL 5930275, (N.D. Cal. Oct. 12, 2016)..…10
   15 In re Dubey,
   16         949 F. Supp. 2d, 990, 992 (C.D. Cal. 2013)………………………..………10
   17 In re Ex Parte Application of Qualcomm Inc.,
   18         162 F. Supp. 3d 1029, 1035 (N.D. Cal. 2016)……………………………9, 11
   19 In re Godfrey,
   20         526 F. Supp. 2d 417, 422 (S.D.N.Y. 2007)……………………………..……9
   21 In re Golden Root Investments PTE,
   22         No. EDMC 19-11 JGB(KKx), 2019 WL 8011743, at *1 (C.D. Cal. Sept. 6,
   23         2019)…………………………………….…………………………..………10
   24 Hanna v. Hall,
   25         No. EDCV15-MC-00009-UA, 2015 WL 12830400 (C.D. Cal. Sept. 8,
   26         2015)…………………………………….…………………………………3, 6
   27 HRC-Hainan Holding Co., LLC v. Yihan Hu,
   28
                                          1          Case No. 8:21-mc-00016 DOC (JDEx)
                          OPPOSITION TO YANG MING’S PETITION
                                                Case 8:21-mc-00016-DOC-JDE
                                                          Case 3:21-mc-80107-LB
                                                                             Document
                                                                                Document
                                                                                      19 6-6
                                                                                         FiledFiled
                                                                                              04/08/21
                                                                                                    05/04/21
                                                                                                         PagePage
                                                                                                              4 of 17
                                                                                                                   5 of Page
                                                                                                                        23 ID #:289




                                                                   1        No. 20-15371, 2020 WL 906719 (N.D. Cal. Feb 25, 2020)…………………10
                                                                   2 In Application of Deiulemar Compagnia Di Navigazione S.p.A v. M/V Allegra,
                                                                   3        198 F.3d 473 (4th Cir. 1999)…………………………………………...…….7
                                                                   4 Intel Corp. v. Advanced Micro Devices, Inc.,
                                                                   5        542 U.S. 241, 264-65 (2004)……………………………………….…….8, 11
                                                                   6 Khrapunov v. Prosyankin,
                                                                   7        931 F.3d 922, 925 (9th Cir. 2019)…………………………...…………….8, 9
                                                                   8 In re Landry-Bell,
                                                                   9        232 F.R.D. 266, 267 (W.D. La. 2005)…………………………….……….6, 7
                                                                  10 Nevada v. O’Leary,
COLLIER WALSH NAKAZAWA LLP




                                                                  11        63 F.3d 932, 936 (9th Cir. 1995)………………………………………..….3, 5
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831
                                 Telephone (562) 317-3300




                                                                  12 Phibro Commodities v. M.V. Rizcun Trader,
                                                                  13        No. 97-CV-2058, 1997 WL 583206, at *1 (E.D. Pa. Mar. 26, 1997)………...7
                                                                  14 In re Raffles Shipping International PTE,
                                                                  15        No. 10-0693-MLCF-SS, 2010 WL 819820 (E.D. La. Mar. 4, 2010)………...7
                                                                  16 Rainsy v. Facebook, Inc.,
                                                                  17        311 F. Supp. 3d 1101, 1110 (N.D. Cal. 2018)………………………………10
                                                                  18 In re Sargeant,
                                                                  19        278 F. Supp. 3d 814, 820 (S.D.N.Y. 2017)…………………………..………9
                                                                  20 Tennison v. Henry,
                                                                  21        203 F.R.D. 435, 441 (N.D. Cal. 2001)………………………………….…….6
                                                                  22 In re Yamaha Motor Corp., U.S.A.,
                                                                  23        251 F.R.D. 97, 98-99 (N.D.N.Y. 2008)……………………………………….6
                                                                  24
                                                                  25 Rules and Statutes
                                                                  26 28 U.S.C. § 1782…………………………………….……..………1, 8, 9, 10, 11, 12
                                                                  27 Fed. R. Civ. P. Rule, 27…………………………………………..……………passim
                                                                  28

                                                                                                          2            Case No. 8:21-mc-00016-DOC-JDE
                                                                                          OPPOSITION TO YANG MING’S PETITION
Case 8:21-mc-00016-DOC-JDE
          Case 3:21-mc-80107-LB
                             Document
                                Document
                                      19 6-6
                                         FiledFiled
                                              04/08/21
                                                    05/04/21
                                                         PagePage
                                                              5 of 17
                                                                   6 of Page
                                                                        23 ID #:290




    1                MEMORANDUM OF POINTS AND AUTHORITIES
    2
    3         CHIDORI SHIP HOLDING LLC (“CHIDORI”) and JESSICA SHIP
    4 HOLODING SA (“JESSICA”) (collectively the “Owners”) hereby submit their
    5 opposition to YANG MING MARINE TRANSPORT CORPORATION’s
    6 Emergency Verified Petition for an Order Pursuant to Fed. R. Civ. P. Rule 27 to
    7 Preserve Testimony and Evidence and an Ex Parte Application Pursuant to 28
    8 U.S.C. § 1782 to Obtain Order For Discovery for Use in Foreign Proceedings.
    9
   10
        I.    STATEMENT OF FACTS
   11
   12
              On or about March 31, 2021, YANG MING MARINE TRANSPORT
   13
        CORPORATION (“YM”), Hapag Lloyd (“HL”) and HMM Co. LTD (“HMM”)
   14
        (collectively “Applicants”) filed ex parte applications for orders pursuant to 28 U.S.C.
   15
        § 1782. YM further sought the preservation of evidence and testimony pursuant to
   16
        Fed. R. Civ. P. Rule 27. Applicants sought a broad range of documents, an all-
   17
        encompassing inspection of the M/V ONE APUS (the “Vessel”) and the depositions
   18
        of the Master and Chief Officer presently on board the Vessel at Long Beach
   19
        anchorage.
   20
              On April 2, 2021, Magistrate Judge Early issued a Report and Recommendation
   21
        that recommended denying HL’s § 1782 application. Judge Early emphasized that the
   22
        scope and breadth of the discovery sought by HL, all to be completed within a few
   23
        days, was so burdensome and intrusive it outweighed any proposed benefit.
   24
        Specifically, Judge Early found that “[t]he scope of the document subpoena is
   25
        virtually unfettered breadth” and that the inspection of the entire Vessel imposed a
   26
        substantial burden. Additionally, Judge Early emphasized           that it was highly
   27
        burdensome to seek depositions of the Vessel’s officers who “would have just arrived
   28
                                           1          Case No. 8:21-mc-00016 DOC (JDEx)
                           OPPOSITION TO YANG MING’S PETITION
                                                Case 8:21-mc-00016-DOC-JDE
                                                          Case 3:21-mc-80107-LB
                                                                             Document
                                                                                Document
                                                                                      19 6-6
                                                                                         FiledFiled
                                                                                              04/08/21
                                                                                                    05/04/21
                                                                                                         PagePage
                                                                                                              6 of 17
                                                                                                                   7 of Page
                                                                                                                        23 ID #:291




                                                                   1 from a lengthy period at sea, without a showing that such officers have relevant
                                                                   2 information, calling for depositions that, for some or all of them, may be in a foreign
                                                                   3 country, involving a foreign court system, and possibly a foreign language, on three
                                                                   4 or four business days’ notice during a global pandemic.”
                                                                   5         Following the issuance the Judge Early’s Report and Recommendation, the
                                                                   6 Applicants have modified their requests by reducing the number of documents
                                                                   7 requested, limiting their surveyors’ inspection to the on deck cargo spaces, and they
                                                                   8 have indicated their willingness to have a vessel superintendent explain the documents
                                                                   9 produced to obviate the need for the depositions.
                                                                  10         Counsel for the Applicants have conferred with counsel for the Owners to reach
COLLIER WALSH NAKAZAWA LLP




                                                                  11 an informal agreement. Owners are willing to produce relevant non-privileged
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831
                                 Telephone (562) 317-3300




                                                                  12 documents on Applicants’ modified document list subject to further discussions with
                                                                  13 Slot Charterers on the scope of the documents. Nakazawa Decl. at ¶ 21. Owners are
                                                                  14 also willing to allow each Slot-Charterer to have a surveyor inspect the on deck cargo
                                                                  15 spaces of the Vessel provided they follow reasonable protocol imposed by the Vessel,
                                                                  16 including the Vessel’s COVID-19 protocol, during their inspection. Nakazawa Decl.
                                                                  17 ¶ 22. Owners are also willing to have a superintendent from the managers of the
                                                                  18 Vessel explain the documents to the surveyors to obviate the need for the depositions
                                                                  19 of the Master and Chief Officer. Nakazawa Decl. ¶ 23.
                                                                  20          Counsel for the interested parties are all experienced maritime attorneys and
                                                                  21 have worked together on many maritime cases over the past decades. Counsel should
                                                                  22 be able to reach an informal agreement on the discovery given the developments in
                                                                  23 the past 24/48 hours.
                                                                  24         Additionally, we note that Owners have had less than twenty-four hours to
                                                                  25 prepare and file their opposition. To the extent the court finds that declarations are
                                                                  26   needed from the Owners, Owners request leave to supplement their opposition with
                                                                  27 appropriate declarations.
                                                                  28

                                                                                                         2            Case No. 8:21-mc-00016-DOC-JDE
                                                                                         OPPOSITION TO YANG MING’S PETITION
                                                Case 8:21-mc-00016-DOC-JDE
                                                          Case 3:21-mc-80107-LB
                                                                             Document
                                                                                Document
                                                                                      19 6-6
                                                                                         FiledFiled
                                                                                              04/08/21
                                                                                                    05/04/21
                                                                                                         PagePage
                                                                                                              7 of 17
                                                                                                                   8 of Page
                                                                                                                        23 ID #:292



                                                                       II.   ARGUMENT
                                                                   1
                                                                   2
                                                                             A.     YM Has Failed to Demonstrate Why All Evidence and Testimony
                                                                   3                Being Sought is Relevant or in Danger of Being Lost or Destroyed.
                                                                   4
                                                                             An applicant may seek an order to perpetuate testimony to be used in a future
                                                                   5
                                                                       proceeding, “in certain limited circumstances” pursuant to the Federal Rules of Civil
                                                                   6
                                                                       Procedure Rule 27. Hanna v. Hall, No. EDCV15-MC-00009-UA, 2015 WL
                                                                   7
                                                                       12830400, at *1 (C.D. Cal. Sept. 8, 2015). In order to obtain orders to perpetuate
                                                                   8
                                                                       evidence, a petitioner is required to first “furnish a focused explanation of what they
                                                                   9
                                                                       anticipate testimony to demonstrate.” In re Certain Investor in EFT Holdings Inc. to
                                                                  10
COLLIER WALSH NAKAZAWA LLP




                                                                       Perpetuate Testimony of Mr. Jack Qin Under FRCP Rule 27, No. CV 13-0218, 2013
                                                                  11
                             One World Trade Center, Suite 1860




                                                                       WL 3811807, at *3 (C.D. Cal. July 22, 2013) (quoting In re Allegretti, 229 F.R.D.
                               Long Beach, California 90831
                                 Telephone (562) 317-3300




                                                                  12
                                                                       93, 96 (S.D.N.Y 2005)). Second, a petitioner must show that “they expect to bring
                                                                  13
                                                                       an action cognizable in federal court, but are presently unable to bring it or cause it
                                                                  14
                                                                       to be brought.” Id. Finally, “petitioner[] must make an objective showing that
                                                                  15
                                                                       without a Rule 27 hearing, known testimony would otherwise be lost, concealed or
                                                                  16
                                                                       destroyed.” Id.
                                                                  17
                                                                             In order to “justify the unusual remedy provided for in Rule 27” petitioner
                                                                  18
                                                                       must show that preservation of known evidence is necessary to prevent the “failure
                                                                  19
                                                                       or delay of justice.” Id.; FED. R. CIV. P. 27. Rule 27 may not be used as a substitute
                                                                  20
                                                                       for pre-trial discovery and does not permit a party to “engage in a wholesale fishing
                                                                  21
                                                                       expedition” to assist in filing a claim. Id. (citing 19th St. Baptist Church v. St. Peters
                                                                  22
                                                                       Episcopal Church, 190 F.R.D. 345, 347 (E.D. Pa 200)); see also Nevada v. O’Leary,
                                                                  23
                                                                       63 F.3d 932, 936 (9th Cir. 1995) (finding that requests to seek testimony of experts
                                                                  24
                                                                       to gain background information that was unknown to petitioner is outside the scope
                                                                  25
                                                                       of Rule 27, which is not to be applied as broadly as other discovery rules such as
                                                                  26
                                                                       FRCP Rule 26).
                                                                  27
                                                                             Here, the threshold requirements to perpetuate evidence pursuant to Rule 27
                                                                  28

                                                                                                          3            Case No. 8:21-mc-00016-DOC-JDE
                                                                                          OPPOSITION TO YANG MING’S PETITION
                                                Case 8:21-mc-00016-DOC-JDE
                                                          Case 3:21-mc-80107-LB
                                                                             Document
                                                                                Document
                                                                                      19 6-6
                                                                                         FiledFiled
                                                                                              04/08/21
                                                                                                    05/04/21
                                                                                                         PagePage
                                                                                                              8 of 17
                                                                                                                   9 of Page
                                                                                                                        23 ID #:293




                                                                   1 are simply not present. YM has failed to make an “objective showing that without a
                                                                   2 Rule 27 hearing, known testimony would otherwise be lost, concealed or destroyed.”
                                                                   3 In re Certain Investor in EFT Holdings Inc. to Perpetuate Testimony of Mr. Jack
                                                                   4 Qin Under FRCP Rule 27, 2013 WL 3811807, at *3 (emphasis added). Owners are
                                                                   5 willing to produce relevant, non-privileged documents and electronic data in their
                                                                   6 custody and control that are on Applicant’s modified list and will permit Slot
                                                                   7 Charterers’ surveyors on board for a reasonable inspection of the on deck cargo
                                                                   8 spaces. However, YM seeks far more than that. YM’s application seeks the
                                                                   9 depositions of the Master and Chief Officer without adequate protections and an all-
                                                                  10 encompassing inspection of the entire vessel, including computers, by their
COLLIER WALSH NAKAZAWA LLP




                                                                  11 surveyor. To allow YM to board the ship to conduct the depositions of the Master
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831
                                 Telephone (562) 317-3300




                                                                  12 and Chief Officer and an all-encompassing inspection of the Vessel including its
                                                                  13 enclosed spaces where the officers and crew work, in addition to inspection and
                                                                  14 copying documents on board, which have already been copied and preserved by the
                                                                  15 Owners is not only far beyond the scope of what Rule 27 allows but is intrusive and
                                                                  16 presents an undue burden on the crew given COVID-19 protocol on the ship.
                                                                  17                1.    YM’s Request Is an Impermissible Attempt to Use Rule 27 as
                                                                  18                      a Substitute for Pre-Trial Litigation.
                                                                  19
                                                                             First, YM has failed to demonstrate that testimony of the crew, Master and
                                                                  20
                                                                       Chief Officer of the Vessel needs to be perpetuated to prevent a “failure or delay of
                                                                  21
                                                                       justice.” FED. R. CIV. P. 27. The Master and Chief Officer who are currently on
                                                                  22
                                                                       board the Vessel were not aboard the ship when the incident occurred, and YM has
                                                                  23
                                                                       failed to show that they have testimony to perpetuate that would be relevant to any
                                                                  24
                                                                       future proceedings. Seeking testimony of the Master and Chief Officer under Rule
                                                                  25
                                                                       27 would allow YM to “engage in a wholesale fishing expedition,” to obtain
                                                                  26
                                                                       unknown evidence as an impermissible attempt to use Rule 27 as a substitute for
                                                                  27
                                                                       pre-trial discovery. In re Certain Investor in EFT Holdings Inc. to Perpetuate
                                                                  28

                                                                                                         4            Case No. 8:21-mc-00016-DOC-JDE
                                                                                         OPPOSITION TO YANG MING’S PETITION
                                                Case 8:21-mc-00016-DOC-JDE
                                                          Case 3:21-mc-80107-LB
                                                                              Document
                                                                                 Document
                                                                                       19 6-6
                                                                                           FiledFiled
                                                                                                 04/08/21
                                                                                                      05/04/21
                                                                                                            PagePage
                                                                                                                 9 of 10
                                                                                                                      17 ofPage
                                                                                                                            23 ID #:294




                                                                   1 Testimony of Mr. Jack Qin Under FRCP Rule 27, 2013 WL 3811807, at *3;
                                                                   2 O’Leary, 63 F.3d at 936. In lieu of the needless depositions of the Master and Chief
                                                                   3 Officer who were not on board the Vessel at the time of the incident, Owners are
                                                                   4 willing to provide a superintendent (or some other qualified person) from the
                                                                   5 managers of the Vessel who is familiar with the documents to explain the
                                                                   6 documents to YM’s and the other Applicants’ surveyors. Thus, any interaction with
                                                                   7 crew members and/or the Master and Chief Officer is unnecessary and could
                                                                   8 potentially expose persons on board the Vessel to COVID-19.
                                                                   9         Moreover, the request for documents and other electronically stored
                                                                  10 information is overly broad and asks the Owners to produce a large swath of
COLLIER WALSH NAKAZAWA LLP




                                                                  11 documents and electronic data that is irrelevant to future proceedings. For example,
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831
                                 Telephone (562) 317-3300




                                                                  12 YM requests production of a copy of the deck log book, engine log book, print out
                                                                  13 for the engine alarm logger, print out of the engine order telegraph and copy of the
                                                                  14 bridge bell book, among other things, but does not limit the time period. Rather, it is
                                                                  15 a broad request to obtain an expansive amount of information and documents which
                                                                  16 again suggests that YM is attempting to “engage in a wholesale fishing expedition,”
                                                                  17 to obtain unknown evidence. See In re Certain Investor in EFT Holdings Inc. to
                                                                  18 Perpetuate Testimony of Mr. Jack Qin Under FRCP Rule 27, 2013 WL 3811807, at
                                                                  19 *3; O’Leary, 63 F.3d at 936.
                                                                  20               2.     The Evidence Has Already Been Copied and Preserved by
                                                                                          Owners and Therefore Any Claims that Failure to
                                                                  21                      Perpetuate Evidence Will Result in a Failure of Justice Are
                                                                                          Moot.
                                                                  22
                                                                  23
                                                                             There is no need to perpetuate anything due to the fact that relevant
                                                                  24
                                                                       documentary evidence and electronic data have been copied and preserved and
                                                                  25
                                                                       Owners are willing to produce relevant, non-privileged documents within its custody
                                                                  26
                                                                       and control, allow a reasonable inspection of the on deck cargo spaces and have a
                                                                  27
                                                                       representative explain the documents to YM’s surveyor. In deciding whether to grant
                                                                  28

                                                                                                         5            Case No. 8:21-mc-00016-DOC-JDE
                                                                                         OPPOSITION TO YANG MING’S PETITION
                                            Case 8:21-mc-00016-DOC-JDE
                                                      Case 3:21-mc-80107-LB
                                                                         Document
                                                                            Document
                                                                                  19 6-6
                                                                                     FiledFiled
                                                                                          04/08/21
                                                                                                05/04/21
                                                                                                     PagePage
                                                                                                          10 of11
                                                                                                                17of Page
                                                                                                                     23 ID #:295




                                                                   1 discovery under Rule 27, courts consider whether there is “some special consideration
                                                                   2 that makes the need to perpetuate testimony [or evidence] particularly urgent.”
                                                                   3 Tennison v. Henry, 203 F.R.D. 435, 441 (N.D. Cal. 2001). Simply citing a general
                                                                   4 concern that evidence may be lost or destroyed is “‘at best, vague and conclusory’
                                                                   5 and will not support a Rule 27 petition.” In re Certain Investor in EFT Holdings, 2013
                                                                   6 WL 3811807, at *3 (quoting In re Landry-Bell, 232 F.R.D. 266, 267 (W.D. La.
                                                                   7 2005)). Once petitioner has made an “objective showing” that evidence being sought
                                                                   8 may be lost or damaged, only then, may the court grant discovery under Rule 27 “if
                                                                   9 it is satisfied that a failure or a delay of justice may thereby be prevented.” Id. (quoting
                                                                  10 In re Yamaha Motor Corp., U.S.A., 251 F.R.D. 97, 98-99 (N.D.N.Y. 2008)).
COLLIER WALSH NAKAZAWA LLP




                                                                  11         Merely alleging that documents or information is at risk of being destroyed by
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831
                                 Telephone (562) 317-3300




                                                                  12 a prospective adverse party is not enough to justify a Rule 27 order. See Hanna, 2015
                                                                  13 WL 12830400, at *1. In Hanna v. Hall, the United States District Court for the Central
                                                                  14 District of California denied a petition to perpetuate testimony on the basis that the
                                                                  15 petitioner failed to allege why the requested testimony was at risk for being lost or
                                                                  16 destroyed. Id. While the petitioner vaguely cited to concerns of “potential spoliation
                                                                  17 of evidence,” they failed to articulate any particular need to preserve evidence prior
                                                                  18 to the complaint being filed. Id. This Court did not find these concerns persuasive
                                                                  19 particularly in light of the fact that federal law imposes a duty on future litigants to
                                                                  20 preserve evidence. Id. Since the petitioner failed to demonstrate how the procedures
                                                                  21 mandated by federal law would be insufficient, the Court held that the “petitioner had
                                                                  22 failed to meet his burden under Rule 27.” Id. at *2; see also In re Certain Investor in
                                                                  23 EFT Holdings, 2013 3811807, at *5 (denying a request to produce certain documents
                                                                  24 because a litigation hold was already in place and petitioner could only articulate a
                                                                  25 general fear that the adverse party was attempting to destroy evidence).
                                                                  26         Here, YM anticipates that the Owners will be litigants in anticipated lawsuits
                                                                  27 filed by cargo owners against YM in the United States District Court for the Southern
                                                                  28

                                                                                                          6            Case No. 8:21-mc-00016-DOC-JDE
                                                                                          OPPOSITION TO YANG MING’S PETITION
                                            Case 8:21-mc-00016-DOC-JDE
                                                      Case 3:21-mc-80107-LB
                                                                         Document
                                                                            Document
                                                                                  19 6-6
                                                                                     FiledFiled
                                                                                          04/08/21
                                                                                                05/04/21
                                                                                                     PagePage
                                                                                                          11 of12
                                                                                                                17of Page
                                                                                                                     23 ID #:296




                                                                   1 District of New York as adverse third party defendants. Declaration of Galin G. Luk
                                                                   2 at ¶ 15. YM points to these future proceedings in the Southern District of New York
                                                                   3 as its basis for perpetuating evidence under Rule 27. If YM expects Owners will be
                                                                   4 subject to litigation in the Southern District of New Year, YM fails to demonstrate
                                                                   5 why it needs to obtain the documents and/or deposition testimony in this forum. Thus,
                                                                   6 by seeking to perpetuate the evidence now, YM again, seeks to use Rule 27 as a
                                                                   7 substitute for pre-trial discovery even though they have conceded that evidence sought
                                                                   8 has already be copied and preserved. Citing to a “general concern” that evidence may
                                                                   9 be destroyed or lost, while simultaneously conceding that evidence has already been
                                                                  10 preserved and may be available when the Owners are sued by YM in the Southern
COLLIER WALSH NAKAZAWA LLP




                                                                  11 District of New York, is not enough to justify a Rule 27 request. Id. (quoting In re
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831
                                 Telephone (562) 317-3300




                                                                  12 Landry-Bell, 232 F.R.D. at 267 (W.D. La. 2005)).
                                                                  13        YM generally states that “peripatetic and ever-changing conditions of ocean-
                                                                  14 going vessels,” warrants their request and cites to a few opinions that have found that
                                                                  15 perpetuation of evidence was necessary where foreign vessels call to U.S. ports, but
                                                                  16 those cases are inapplicable here. Cases cited by YM all involved circumstances in
                                                                  17 which evidence or testimony that was relevant to the future proceeding was at risk of
                                                                  18 being lost or destroyed. See, e.g., In Application of Deiulemar Compagnia Di
                                                                  19 Navigazione S.p.A v. M/V Allegra, 198 F.3d 473 (4th Cir. 1999) (ordering inspection
                                                                  20 of the vessel was set to be repaired and the present condition of the ship needed to be
                                                                  21 preserved); In re Raffles Shipping International PTE, No. 10-0693-MLCF-SS, 2010
                                                                  22 WL 819820 (E.D. La. Mar. 4, 2010) (ordering the perpetuation of testimony of the
                                                                  23 Master and Chief Engineer who were present on the vessel at the time of the incident
                                                                  24 and had personal knowledge of the matter that gave rise to future litigation); In re
                                                                  25 Campania Chilena de Navegacion, No. 03 Civ. 5382, 2004 WL 1084243 (E.D.N.Y.
                                                                  26 Feb. 6, 2004) (ordering the perpetuation of certain crew members who were present
                                                                  27 on the vessel at the time of the incident that gave rise to future litigation); Phibro
                                                                  28

                                                                                                         7            Case No. 8:21-mc-00016-DOC-JDE
                                                                                         OPPOSITION TO YANG MING’S PETITION
                                            Case 8:21-mc-00016-DOC-JDE
                                                      Case 3:21-mc-80107-LB
                                                                         Document
                                                                            Document
                                                                                  19 6-6
                                                                                     FiledFiled
                                                                                          04/08/21
                                                                                                05/04/21
                                                                                                     PagePage
                                                                                                          12 of13
                                                                                                                17of Page
                                                                                                                     23 ID #:297




                                                                   1 Commodities v. M.V. Rizcun Trader, No. 97-CV-2058, 1997 WL 583206, at *1 (E.D.
                                                                   2 Pa. Mar. 26, 1997) (same).
                                                                   3         Here relevant evidence has been preserved by Owners and is not at risk of being
                                                                   4 lost or destroyed. Following the casualty on the high seas, the Vessel called at Kobe,
                                                                   5 Japan to undergo repairs, discharge damaged containers and replace damaged lashing
                                                                   6 materials. There is simply no need to perpetuate anything in this district.
                                                                   7         B.     YM’s Request for Production of Discovery Under § 1782 Fails to
                                                                                    Meet the Statutory Requirements and Is Unduly Burdensome.
                                                                   8
                                                                             An applicant seeking to product evidence under § 1782 must satisfy three
                                                                   9
                                                                       statutory elements: “(1) the person from whom the discovery is sought ‘resides or is
                                                                  10
COLLIER WALSH NAKAZAWA LLP




                                                                       found’ in the district of the district court where the application is made; (2) the
                                                                  11
                             One World Trade Center, Suite 1860




                                                                       discovery is ‘for use in a proceeding in a foreign or international tribunal’; and (3) the
                               Long Beach, California 90831
                                 Telephone (562) 317-3300




                                                                  12
                                                                       application is made by a foreign or international tribunal or ‘any interested person.’”
                                                                  13
                                                                       Khrapunov v. Prosyankin, 931 F.3d 922, 925 (9th Cir. 2019) (quoting § 1782(a)).
                                                                  14
                                                                       Here, YM has failed to establish that both the Owner and Charterer are “found” within
                                                                  15
                                                                       the district, and that discovery sought will be used in a foreign tribunal as required by
                                                                  16
                                                                       § 1782.
                                                                  17
                                                                             However, even if these elements can be satisfied the court still considers four
                                                                  18
                                                                       factors laid out by Intel Corp. v. Advanced Micro Devices, Inc. when exercising its
                                                                  19
                                                                       discretion to grant discovery under § 1782. 542 U.S. 241, 264-65 (2004). While three
                                                                  20
                                                                       of the factors may “marginally” weigh in favor of YM, the intrusive and burdensome
                                                                  21
                                                                       nature of the requests far outweighs any benefit to YM.
                                                                  22
                                                                  23                1.     YM Has Failed to Establish that Owners Are Found Within
                                                                                           the District for Purposes of § 1782.
                                                                  24         An applicant seeking to produce evidence under § 1782 must satisfy three
                                                                  25 statutory elements: “(1) the person from whom the discovery is sought ‘resides or is
                                                                  26 found’ in the district of the district court where the application is made; (2) the
                                                                  27 discovery is ‘for use in a proceeding in a foreign or international tribunal’; and (3) the
                                                                  28

                                                                                                          8            Case No. 8:21-mc-00016-DOC-JDE
                                                                                          OPPOSITION TO YANG MING’S PETITION
                                            Case 8:21-mc-00016-DOC-JDE
                                                      Case 3:21-mc-80107-LB
                                                                         Document
                                                                            Document
                                                                                  19 6-6
                                                                                     FiledFiled
                                                                                          04/08/21
                                                                                                05/04/21
                                                                                                     PagePage
                                                                                                          13 of14
                                                                                                                17of Page
                                                                                                                     23 ID #:298




                                                                   1 application is made by a foreign or international tribunal or ‘any interested person.’”
                                                                   2 Khrapunov v. Prosyankin, 931 F.3d 922, 925 (9th Cir. 2019) (quoting § 1782(a)).
                                                                   3         First, while the vessel and her crew are “found” within the district for purposes
                                                                   4 of § 1782, YM has made no showing that the Owners are found within this district.
                                                                   5 “Found” for purposes of § 1782 does not have a precise definition. In re Del Valle
                                                                   6 Ruiz, 342 F. Supp. 3d 448, 452 (S.D.N.Y. 2018). Case law suggests that while it is
                                                                   7 unclear if the application of § 1782 is predicated on whether the court has personal
                                                                   8 jurisdiction, discovery ordered under § 1782 must, minimally, comport with
                                                                   9 constitutional due process. In re Sargeant, 278 F. Supp. 3d 814, 820 (S.D.N.Y. 2017).
                                                                  10 To be sure, a vessel and her crew are “found” when they are physically present in the
COLLIER WALSH NAKAZAWA LLP




                                                                  11 district and are therefore subject to the reach of § 1782. In re Campania Chilena de
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831
                                 Telephone (562) 317-3300




                                                                  12 Navegacion, No. 03 CV 5382(ERK), 2004 WL 1084243, at *4 (E.D.N.Y. Feb. 6,
                                                                  13 2004). However, for a court to compel a foreign corporation to produce evidence,
                                                                  14 when the corporation is neither headquartered or incorporated within the particular
                                                                  15 district, the corporation must have a systematic and continuous presence within the
                                                                  16 district. In re Ex Parte Application of Qualcomm Inc., 162 F. Supp. 3d 1029, 1035
                                                                  17 (N.D. Cal. 2016) (quoting In re Godfrey, 526 F. Supp. 2d 417, 422 (S.D.N.Y. 2007));
                                                                  18 see also In re Sargeant, 278 F. Supp. 3d at 821 (holding that to be “found” in a district
                                                                  19 under § 1782 a corporate entity’s contacts with the district must be so significant as
                                                                  20 to render the entity at home in the district).
                                                                  21         Here, there has been a failure of proof. There has been no showing by YM that
                                                                  22 the Owners are “found” within the district for purposes of Section 1782.
                                                                  23         Second, in order to meet the statutory elements of § 1782 the applicant must
                                                                  24 also show that “the discovery is ‘for use in a proceeding in a foreign or international
                                                                  25 tribunal.’” Khrapunov, 931 F.3d at 925 (9th Cir. 2019) (quoting § 1782(a)). U.S.
                                                                  26 District Courts and Circuit Courts have come to varying conclusions in terms of
                                                                  27 whether a foreign arbitral tribunal is a “foreign tribunal” for purposes of § 1782. As
                                                                  28

                                                                                                         9            Case No. 8:21-mc-00016-DOC-JDE
                                                                                         OPPOSITION TO YANG MING’S PETITION
                                            Case 8:21-mc-00016-DOC-JDE
                                                      Case 3:21-mc-80107-LB
                                                                         Document
                                                                            Document
                                                                                  19 6-6
                                                                                     FiledFiled
                                                                                          04/08/21
                                                                                                05/04/21
                                                                                                     PagePage
                                                                                                          14 of15
                                                                                                                17of Page
                                                                                                                     23 ID #:299




                                                                   1 noted by YM, the United States Supreme Court is set to consider the matter to resolve
                                                                   2 the circuit split. However, it should be noted that the Central District of California has
                                                                   3 previously held that § 1782 does not apply to foreign arbitral proceedings. See e.g.,
                                                                   4 In re Dubey, 949 F. Supp. 2d, 990, 992 (C.D. Cal. 2013); In re Golden Root
                                                                   5 Investments PTE, No. EDMC 19-11 JGB(KKx), 2019 WL 8011743, at *1 (C.D. Cal.
                                                                   6 Sept. 6, 2019).1 Thus, we submit that YM’s request to produce evidence and testimony
                                                                   7 for use in future proceedings before the LMAA exceeds the scope of § 1782.
                                                                   8          Even for sake of argument foreign arbitral tribunal is a foreign tribunal within
                                                                   9 the meaning of § 1782, YM has failed to show that testimony and evidence sought is
                                                                  10 relevant to any future proceedings in a foreign tribunal. To do so, the applicant “must
COLLIER WALSH NAKAZAWA LLP




                                                                  11 show that the discovery sought is relevant to the claims and defenses in the foreign
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831
                                 Telephone (562) 317-3300




                                                                  12 tribunal.” Rainsy v. Facebook, Inc., 311 F. Supp. 3d 1101, 1110 (N.D. Cal. 2018)
                                                                  13 (emphasis added); see also Digital Shape Techs., Inc. v. Glassdoor, Inc., No. 16-MC-
                                                                  14 80150-JSC, 2016 WL 5930275, at *3 (N.D. Cal. Oct. 12, 2016) (“The party issuing
                                                                  15 the subpoena has the burden of demonstrating the relevance of the information
                                                                  16 sought.”).
                                                                  17          YM has failed to demonstrate how testimony and documents sought are
                                                                  18 relevant to any future proceedings that may occur before the LMAA tribunal. First,
                                                                  19 the current Master and Chief Officer were not on the Vessel at the time of the incident
                                                                  20 and therefore are not percipient witnesses to the incident. To compel testimony of the
                                                                  21 Master and Chief Officer under these circumstances would not only be unnecessary,
                                                                  22 but, as discussed at length below, would unduly burden the officers and subject them
                                                                  23 and the crew of the Vessel to an unreasonable risk of exposure to COVID-19.
                                                                  24
                                                                  25   1
                                                                       We note that the same matter is before the United States Court of Appeals for the Ninth Circuit
                                                                  26 in HRC-Hainan Holding Co., LLC v. Yihan Hu, and is currently being held in abeyance pending
                                                                     the Supreme Courts resolution. No. 20-15371, 2020 WL 906719 (N.D. Cal. Feb 25, 2020).
                                                                  27
                                                                  28

                                                                                                            10           Case No. 8:21-mc-00016-DOC-JDE
                                                                                            OPPOSITION TO YANG MING’S PETITION
                                            Case 8:21-mc-00016-DOC-JDE
                                                      Case 3:21-mc-80107-LB
                                                                         Document
                                                                            Document
                                                                                  19 6-6
                                                                                     FiledFiled
                                                                                          04/08/21
                                                                                                05/04/21
                                                                                                     PagePage
                                                                                                          15 of16
                                                                                                                17of Page
                                                                                                                     23 ID #:300




                                                                   1 Additionally, as discussed above, the expansive request of YM captures any and all
                                                                   2 documents and electronically stored information that are wholly irrelevant to the
                                                                   3 casualty subject to future proceedings.
                                                                   4               2.    Even if YM Satisfies the Statutory Requirements of § 1782,
                                                                                   YM’s Request is Unduly Burdensome Because it Is Not Narrowly
                                                                   5               Tailored, Requests Confidential Information, and Imposes an
                                                                                   Unreasonable Risk of Exposure to COVID-19 onto the Crew.
                                                                   6
                                                                   7         Even if the all the statutory prerequisites to § 1782 are found to be met, YM’s
                                                                   8 request for production of evidence should be denied for being unreasonably intrusive
                                                                   9 and burdensome. While the other three Intel factors weigh “marginally” in favor of
                                                                  10 YM, the scope of the request is so burdensome and broad that it outweighs the
COLLIER WALSH NAKAZAWA LLP




                                                                  11 remaining three Intel factors, and results in only a marginal benefit to YM. A request
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831
                                 Telephone (562) 317-3300




                                                                  12 that is not narrowly tailored and requests confidential information is both burdensome
                                                                  13 and intrusive. In re Ex Parte Qualcomm, 162 F. Supp. 3d at 1043. Section1782 may
                                                                  14 not be used as a broad “fishing expedition” for information that is irrelevant to any
                                                                  15 future proceeding. Id. Moreover, requests must be proportional and consider whether
                                                                  16 the benefits outweigh the burden or expense and the parties’ access to relevant
                                                                  17 information. Id. (quoting 2015 Amendments to the Federal Rules of Civil Procedure).
                                                                  18         YM’s application requests that its surveyor be given access to the ship to
                                                                  19 inspect and copy large swaths of documents and electronically stored data. This would
                                                                  20 impose an unreasonable risk of exposure to COVID-19 onto the crew. YM’s request,
                                                                  21 which imposes an unreasonable exposure risk, has almost no benefit to YM,
                                                                  22 particularly in light of the fact that the Owners are willing to handover relevant, non-
                                                                  23 privileged documents on Applicants’ modified list within a reasonable time subject to
                                                                  24 an agreement on narrowing the scope of some of the requests. Owners are also willing
                                                                  25 to allow its surveyor access to the ship to inspect the on deck cargo spaces so long as
                                                                  26 the surveyor complies with a reasonable protocol for the safety of the surveyor and
                                                                  27 crew, including the ship’s COVID-19 protocols. This includes, wearing a mask at all
                                                                  28

                                                                                                         11           Case No. 8:21-mc-00016-DOC-JDE
                                                                                         OPPOSITION TO YANG MING’S PETITION
                                            Case 8:21-mc-00016-DOC-JDE
                                                      Case 3:21-mc-80107-LB
                                                                         Document
                                                                            Document
                                                                                  19 6-6
                                                                                     FiledFiled
                                                                                          04/08/21
                                                                                                05/04/21
                                                                                                     PagePage
                                                                                                          16 of17
                                                                                                                17of Page
                                                                                                                     23 ID #:301




                                                                   1 times, limiting inspection to on deck cargo spaces only, and staying away from the
                                                                   2 crew and the enclosed spaces on the ship including the bridge, ship offices,
                                                                   3 accommodations and engine room.
                                                                   4         To the extent that YM requests someone to explain the documents produced,
                                                                   5 Owners are willing to have a superintendent of the managers explain the documents
                                                                   6 to the surveyor.
                                                                   7         Additionally, any testimony sought from the Master and Chief Officer is
                                                                   8 unnecessary given the offer to provide a superintendent to explain the documents.
                                                                   9 The Master and Chief Officer are Romanian and English is not their first language.
                                                                  10 They were not percipient witnesses to the casualty and the potential exposure to
COLLIER WALSH NAKAZAWA LLP




                                                                  11 COVID-19 outweighs any benefit to YM. The present crew work and live in a safe
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831
                                 Telephone (562) 317-3300




                                                                  12 bubble to limit COVID-19 exposure. If a crew member contracts COVID-19, the
                                                                  13 virus could spread quickly on the Vessel because the crew works and live in close
                                                                  14 proximity. Compounding this risk, is the lack of emergency treatment available while
                                                                  15 the Vessel is at sea and the Vessel will have difficulty entering a port with an infected
                                                                  16 crew member.
                                                                  17         Additionally, the urgency of the matter, alleged by YM, is completely undercut
                                                                  18 by the fact that the Vessel is not leaving the port imminently. Due to severe
                                                                  19 congestion in our port, the Vessel sits at anchorage. When she is free to berth, she
                                                                  20 will discharge her containers in Long Beach and depart for Oakland, her next port of
                                                                  21 call. Thus, there is no reason to have multiple third parties board the ship immediately,
                                                                  22 for a substantial period of time, when evidence has already been preserved and will
                                                                  23 be ready to be turned over to YM within a reasonable amount of time.
                                                                  24 //
                                                                  25 //
                                                                  26
                                                                  27
                                                                  28

                                                                                                         12           Case No. 8:21-mc-00016-DOC-JDE
                                                                                         OPPOSITION TO YANG MING’S PETITION
                                            Case 8:21-mc-00016-DOC-JDE
                                                      Case 3:21-mc-80107-LB
                                                                         Document
                                                                            Document
                                                                                  19 6-6
                                                                                     FiledFiled
                                                                                          04/08/21
                                                                                                05/04/21
                                                                                                     PagePage
                                                                                                          17 of18
                                                                                                                17of Page
                                                                                                                     23 ID #:302



                                                                       V.    CONCLUSION
                                                                   1
                                                                             For these reasons set forth above, YM’s petition for relief pursuant to Fed. R.
                                                                   2
                                                                       Civ. P. Rule 27 and the application for relief pursuant to 28 U.S.C. § 1782 should
                                                                   3
                                                                       be denied.
                                                                   4
                                                                   5
                                                                       Dated: April 8, 2021                COLLIER WALSH NAKAZAWA LLP
                                                                   6
                                                                   7
                                                                   8                                       By:          /s/ Alan Nakazawa
                                                                   9                                             Alan Nakazawa
                                                                                                                 Attorneys for Chidori Ship Holding LLC,,
                                                                  10                                             Jessica Ship Holding SA, and the Master
COLLIER WALSH NAKAZAWA LLP




                                                                  11                                             and crew of the M/V ONE APUS
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831
                                 Telephone (562) 317-3300




                                                                  12
                                                                  13
                                                                  14
                                                                  15
                                                                  16
                                                                  17
                                                                  18
                                                                  19
                                                                  20
                                                                  21
                                                                  22
                                                                  23
                                                                  24
                                                                  25
                                                                  26
                                                                  27
                                                                  28

                                                                                                         13           Case No. 8:21-mc-00016-DOC-JDE
                                                                                         OPPOSITION TO YANG MING’S PETITION
Case 8:21-mc-00016-DOC-JDE
          Case 3:21-mc-80107-LB
                              Document
                                 Document
                                       19-16-6Filed
                                                 Filed
                                                    04/08/21
                                                       05/04/21Page
                                                                 Page
                                                                    1 of
                                                                       195 ofPage
                                                                              23 ID #:303




     1 ALAN NAKAZAWA, State Bar No. 84670
       alan.nakazawa@cwn-law.com
     2 JOSEPH A. WALSH II, State Bar No. 143694
       joe.walsh@cwn-law.com
     3 COLLIER WALSH NAKAZAWA LLP
       One World Trade Center, Suite 1860
     4 Long Beach, California 90831
       Telephone: (562) 317-3300
     5 Facsimile: (562) 317-3399
     6 Attorneys for Chidori Ship Holding LLC,,
       Jessica Ship Holding SA, and the Master
     7 and crew of the M/V ONE APUS
     8
     9                        UNITED STATES DISTRICT COURT
   10                        CENTRAL DISTRICT OF CALIFORNIA
   11
   12                                              Case No. 8:21-mc-00016 DOC (JDEx)
      In re Application of                         [Related to Case Nos.
   13 YANG MING MARINE TRANSPORT                   8:21-mc-00015 and 2:21-mc-00474]
      CORPORATION
   14                                              DECLARATION OF ALAN
                  Applicant,                       NAKAZAWA IN SUPPORT OF
   15                                              OPPOSITION OF CHIDORI SHIP
      For Order Authorizing Discovery              HOLDING LLC, JESSICA SHIP
   16 Pursuant to FRCP RULE 27 And/Or              HOLDING SA AND THE MASTER
      For Use In Foreign Proceedings Under         AND CREW OF THE M/V ONE
   17 28 U.S.C. § 1782                             APUS TO APPLICANT YANG
                                                   MING MARINE TRANSPORT
   18                                              CORP.’S PETITION FOR ORDER
                                                   AUTHORIZING DISCOVERY
   19                                              PURSUANT TO FRCP, RULE 27
                                                   AND 28 U.S.C. § 1782
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                          1         Case No. 8:21-mc-00015 DOC (JDEx)
                            DECLARATION OF ALAN NAKAZAWA
                                              Case 8:21-mc-00016-DOC-JDE
                                                        Case 3:21-mc-80107-LB
                                                                            Document
                                                                               Document
                                                                                     19-16-6Filed
                                                                                               Filed
                                                                                                  04/08/21
                                                                                                     05/04/21Page
                                                                                                               Page
                                                                                                                  2 of
                                                                                                                     205 ofPage
                                                                                                                            23 ID #:304




                                                                   1         I, Alan Nakazawa, declare and state as follows:
                                                                   2         1.    I am a Partner at Collier Walsh Nakazawa LLP, Attorneys for Chidori
                                                                   3 Ship Holding LLC (“Chidori”), Jessica Ship Holding SA (“Jessica”) (collectively,
                                                                   4 the “Owners”) and the Master and crew of the M/V ONE APUS (the “Vessel”) in
                                                                   5 the above-captioned action.
                                                                   6         2.     I submit this declaration in support of the Owners’ opposition to
                                                                   7 Applicant Yang Ming Marine Transport Corporation’s (“Yang Ming”) petition for
                                                                   8 an order authorizing discovery pursuant to FRCP, Rule 27 and 28 U.S.C § 1782.
                                                                   9         3.    I have personal knowledge of the following facts, except those stated
                                                                  10 on information and belief, and as to those facts, I believe them to be true.
COLLIER WALSH NAKAZAWA LLP




                                                                  11         4.    If called as a witness, I could testify competently thereto.
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12         5.    I am informed and believe that Chidori is the registered owner of the
                                 Telephone (562) 317-3300




                                                                  13 Vessel.
                                                                  14         6.    I am informed and believe that Jessica is the bareboat charterer of the
                                                                  15 Vessel.
                                                                  16         7.    I am informed and believe that the present Master on board the Vessel,
                                                                  17 Richard Marton, is of Romanian nationality and joined the Vessel in Kobe before
                                                                  18 the Vessel departed Kobe for Long Beach. The Master Marton replaced the former
                                                                  19 Master who was on board at the time of the casualty which occurred in November.
                                                                  20         8.    I am informed and believe that the present Chief Officer on board the
                                                                  21 Vessel, Petrica Dartu, is of Romanian nationality and joined the Vessel in Kobe
                                                                  22 before the Vessel departed Kobe for Long Beach. The Chief Officer Dartu replaced
                                                                  23 the former Chief Officer who was on board the Vessel at the time of the casualty.
                                                                  24         9.    I am informed and believe that the casualty occurred during the
                                                                  25 Vessel’s voyage from the Far East to Long Beach in November. As a result of the
                                                                  26 casualty, the Vessel diverted to Kobe, Japan, where the damaged containers were
                                                                  27 discharged, the Vessel was inspected, and repairs were undertaken. The Vessel was
                                                                  28 in Kobe for approximately 3 months.
                                                                                                         2         Case No. 8:21-mc-00015 DOC (JDEx)
                                                                                           DECLARATION OF ALAN NAKAZAWA
                                              Case 8:21-mc-00016-DOC-JDE
                                                        Case 3:21-mc-80107-LB
                                                                            Document
                                                                               Document
                                                                                     19-16-6Filed
                                                                                               Filed
                                                                                                  04/08/21
                                                                                                     05/04/21Page
                                                                                                               Page
                                                                                                                  3 of
                                                                                                                     215 ofPage
                                                                                                                            23 ID #:305




                                                                   1        10.    I am informed and believe that the Vessel departed Kobe in March and
                                                                   2 arrived at Long Beach anchorage approximately one week ago, where she now lies.
                                                                   3 Due to congestion in our port, the Vessel has not yet docked to discharge her
                                                                   4 containers and it may not be until next Tuesday that the Vessel is allowed to berth.
                                                                   5 The Vessel is expected to take approximately one week to discharge her containers
                                                                   6 so the Vessel may be in Long Beach until April 19.
                                                                   7        11.    I am informed and believe that after departing Long Beach, the Vessel
                                                                   8 is scheduled to call at the Port of Oakland.
                                                                   9        12.    I received the Court’s Minute Order dated April 7, 2021, by email from
                                                                  10 counsel for Yang Ming at 3:48 p.m. on April 7, 2021. The Minute Order required
COLLIER WALSH NAKAZAWA LLP




                                                                  11 any parties opposing Yang Ming’s Petition for discovery to file their opposition by
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12 3:00 p.m. on April 8, 2021. We therefore have had less than 24 hours to prepare and
                                 Telephone (562) 317-3300




                                                                  13 file our opposition. For this reason, some of the facts stated herein are based on
                                                                  14 information and belief because I have been unable to secure supporting declarations
                                                                  15 from overseas witnesses before the deadline.
                                                                  16        13.    The slot charterers of the Vessel, Yang Ming, Hapag Lloyd (“Hapag
                                                                  17 Lloyd”) and Hyundai Merchant Marine Co. Ltd. (“Hyundai”) (collectively, the
                                                                  18 “Applicants”) have filed applications seeking an order from this court authorizing
                                                                  19 discovery for use in foreign proceedings under 28 U.S.C. Section 1782. Yang Ming
                                                                  20 has also alternatively requested expedited discovery pursuant to Rule 27, FRCP.
                                                                  21        14.    All three Petitions are now before this Court.
                                                                  22        15.    By their applications, the Applicants sought (a) an expansive list of
                                                                  23 documents on short notice; (b) an expansive inspection of the Vessel on short
                                                                  24 notice; and the depositions of the Master and Chief Officer on short notice.
                                                                  25        16.    In his Report and Recommendation of United States Magistrate Judge
                                                                  26 filed April 2, 2021, Magistrate Judge John Early found the discovery request in
                                                                  27 HL’s application overly burdensome and intrusive in its breadth and scope and that
                                                                  28 it imposed a substantial burden on the Vessel. Judge Early properly recommended
                                                                                                        3         Case No. 8:21-mc-00015 DOC (JDEx)
                                                                                          DECLARATION OF ALAN NAKAZAWA
                                              Case 8:21-mc-00016-DOC-JDE
                                                        Case 3:21-mc-80107-LB
                                                                            Document
                                                                               Document
                                                                                     19-16-6Filed
                                                                                               Filed
                                                                                                  04/08/21
                                                                                                     05/04/21Page
                                                                                                               Page
                                                                                                                  4 of
                                                                                                                     225 ofPage
                                                                                                                            23 ID #:306




                                                                   1 that HL’s application be denied and that the action be closed.
                                                                   2         17.   Following the Magistrate Judge’s Report and Recommendation, HL
                                                                   3 filed an amended application seeking discovery under 28 U.S.C. Section 1782, in
                                                                   4 hopes of addressing some of the Magistrate Judge’s concerns.
                                                                   5         18.   On April 7, 2021, I received a modified list of documents from YM’s
                                                                   6 counsel and HL’s counsel. This modified list reduced the number of documents
                                                                   7 requested from the original list but it still requested broad categories of documents
                                                                   8 and is still overly broad and intrusive.
                                                                   9         19.   The Applicants’ counsel have also indicated to me informally and in
                                                                  10 their papers, that they are willing to narrow the scope of their inspection of the
COLLIER WALSH NAKAZAWA LLP




                                                                  11 Vessel to the on deck cargo spaces.
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12         20.   The Applicants’ counsel have also indicated to me informally and in
                                 Telephone (562) 317-3300




                                                                  13 their papers that in lieu of the depositions of the Master and Chief Officer presently
                                                                  14 on board, they are willing to instead have a representative of the Vessel, such as a
                                                                  15 superintendent from the managers, explain the documents to their surveyors
                                                                  16 informally to obviate the need for the depositions.
                                                                  17         21.   The Owners are willing to produce relevant non-privileged documents
                                                                  18 to the Applicants that are within their custody or control within a reasonable time
                                                                  19 frame. The modified list of documents provided by Applicants yesterday April 7 is
                                                                  20 still too broad in breadth and scope but I am willing to discuss what documents on
                                                                  21 the modified list Owners have and are willing to produce.
                                                                  22         22.   The Owners are also willing to allow one surveyor for each of the three
                                                                  23 Applicants inspect the on deck cargo spaces on the ship subject to an agreement on a
                                                                  24 reasonable protocol that the surveyors will follow for the safety of the surveyors and
                                                                  25 the Vessel and her, including the Vessel’s COVID-19 protocol. As is customary,
                                                                  26 the Vessel also requires that the surveyors sign a Letter of Indemnity.
                                                                  27         23.   The Owners are also willing to have a superintendent from the
                                                                  28 managers of the Vessel explain to the surveyors the documents that are produced by
                                                                                                         4         Case No. 8:21-mc-00015 DOC (JDEx)
                                                                                           DECLARATION OF ALAN NAKAZAWA
                                              Case 8:21-mc-00016-DOC-JDE
                                                        Case 3:21-mc-80107-LB
                                                                            Document
                                                                               Document
                                                                                     19-16-6Filed
                                                                                               Filed
                                                                                                  04/08/21
                                                                                                     05/04/21Page
                                                                                                               Page
                                                                                                                  5 of
                                                                                                                     235 ofPage
                                                                                                                            23 ID #:307




                                                                   1 Owners to assist the surveyors in their inspection to obviate the need for the
                                                                   2 requested depositions of the Master and Chief Officer.
                                                                   3         24.   I am informed that the Vessel, like all other vessels, has stringent
                                                                   4 COVID-19 protocols and restrictions. If a crew member becomes ill from COVID-
                                                                   5 19 or any other serious illness, it can spread quickly on a vessel because the crew
                                                                   6 work and live in close proximity in a relatively closed environment. Further, if a
                                                                   7 crew member becomes seriously ill while the ship is on the seas far from land, there
                                                                   8 is no immediate emergency care available to assist the stricken crew member(s).
                                                                   9 Further, a vessel that has a crew member ill with COVID-19 could be denied entry
                                                                  10 into port resulting in delays to the vessel and significant additional costs. For these
COLLIER WALSH NAKAZAWA LLP




                                                                  11 reasons, it is extremely important for the Vessel and her crew to remain isolated
                             One World Trade Center, Suite 1860
                               Long Beach, California 90831




                                                                  12 from visitors to the fullest extent possible particularly in enclosed spaces and the
                                 Telephone (562) 317-3300




                                                                  13 restriction on access to the crew and enclosed spaces on the ship (e.g. bridge, ship’s
                                                                  14 offices, accommodations, engine room, etc.) is of the utmost importance for the
                                                                  15 safety of the ship and crew.
                                                                  16         25.   Counsel for the Applicants and I are very experienced maritime
                                                                  17 practitioners and we have known each other and worked together for many years on
                                                                  18 maritime cases. Counsel are usually able to resolve their discovery issues
                                                                  19 informally and there is no reason to believe it cannot be done here.
                                                                  20
                                                                  21         I declare under penalty of perjury under the laws of the United States of
                                                                  22 America that the foregoing is true and correct.
                                                                  23
                                                                  24          Executed April 8, 2021, at Long Beach, California.
                                                                  25
                                                                  26
                                                                  27                            ________________________________
                                                                  28                                         Alan Nakazawa
                                                                                                         5         Case No. 8:21-mc-00015 DOC (JDEx)
                                                                                           DECLARATION OF ALAN NAKAZAWA
